Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

This document is responsive to applicant’s claims filed 3/15/2021.  

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-22 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention. 
Claims 1 and 12 claim the matter-antimatter dipole as claimed provides propulsion.  The specification appears to claim that the propulsion is a result in the interaction between the Newtonian gravity of the spacecraft and the strong gravity of the antimatter.  Experimental evidence does not support that there is any gravitational difference between matter and antimatter (see Matter and antimatter respond to gravity in the same way, study finds).  Since no difference in gravity exists, there is no propulsive force provided by simply having a mass of antimatter on a spacecraft.  Since there is no difference in gravity, the system does not provide propulsion and the calculations found in the specification for the amount of antimatter required are not correct.
Both matter and antimatter have the same mass (see page 6 of NASA Antimatter Propulsion) therefore antimatter cannot have negative mass as described in the specification and utilized as the basis for calculations.
The claimed invention does not appear to expel any propellent.  Such massless propulsion systems are all theoretical and no experimental evidence exists for a massless propulsion system utilizing gravity.   
It is unclear how the chamber arrangement of claims 1 and 12 would be implemented on a spacecraft.  A tokamak is a large system requiring an extremely large amount of electricity to operate.  The stellerator and buffer-gas trap storage systems also require large amounts of space and electricity and it is unclear how either would be implemented in a spacecraft.  
Claims 4, 5, 7, 15, 16, and 18 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention.  The specification does not set forth how either a particle accelerator or a laser/target arrangement would be implemented on a spacecraft.  Such systems that could provided the required amount of antimatter set forth in the specification would be extremely large and require extreme amounts of electricity.  

In view of the rejections above under 35 USC § 112, the claims referred to in any and all rejections below are rejected as best understood.  
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-22 are rejected under 35 U.S.C. 101 because the disclosed invention is inoperative and therefore lacks utility.  As set forth above, matter and antimatter have the same mass and gravity and therefore, the basis for the theoretical calculations critical to the operability of the claimed invention do not work.  Therefore, the invention is inoperative and lacks utility.  There is no experimental evidence to support the claimed invention of massless propulsion utilizing the theoretical differences in the mass and gravity of matter and antimatter.

Claims 1-22 are rejected under 35 U.S.C. 101 because the claimed invention lacks patentable utility.  Since the claimed invention is inoperative, the invention also lacks patentable utility.  The invention has no other purpose than propulsion.  

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure is found in the Notice of Reference Cited (PTO-892).

Any inquiry concerning this communication or earlier communications from the examiner should be directed to RICHARD G DAVIS whose telephone number is (571)270-5005.  The examiner can normally be reached on Mon-Thurs 8am-6:00pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Timothy Collins can be reached on 571-272-6886.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/RICHARD G DAVIS/
Primary Examiner, Art Unit 3644